Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status: 
	Claim 1-8 are cancelled and Claims 9-16 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takanori (JP 2013098815), in view of Kenji (JP 2015179970). The mapping is based on the machine translated copy provided by Applicant. 
Regarding claim 9, 15, Takanori teaches a device comprising: 
a receiver configured to receive a first packet (0016], line 1); 
a memory queue configured to temporarily store a plurality of packets in a plurality of queues, the plurality of packets being sorted in the plurality of queues according to a respective flow identified for each of the plurality of packets (see abstract and claim 1); 

identify a first flow of the first packet; store allocation information regarding a respective queue of the plurality of queues allocated to each of a plurality of flows, the plurality of flows corresponding to the plurality of packets; select a storage destination for the first packet and sort the first packet according to the first flow identified for the first packet and the allocation information (see abstract, “a packet distributing unit 102 for distributing the received packets received from the outside to any of the processing queue 103. When the flow including the packet is specified from the header information of the received packets …”), wherein selecting the storage destination of the first packet comprises: 
….
a transmitter configured to transmit the plurality of packets temporarily stored in the plurality of queues to the one or more processors that processes the plurality of packets ([0017],last sentence).
Takanori doesn’t explicitly teach that in response to determining that the first flow has no queue allocated as the storage destination of the first packet, saving, in a saved packet holder, the first packet belonging to the first flow; and transmit the packet saved in the saved packet holder to the one or more processors that processes the first packet.
Kenji teaches that in response to determining that the first flow has no queue allocated as the storage destination of the first packet, saving, in a saved packet holder, the first packet belonging to the first flow; and transmit the packet saved in the saved packet holder to the one or more processors that processes the first packet ([0088]-[0097], it discloses that if there is no empty queue, the packet relay devices stores the received packet in a shared fail action queue, and, in addition to outputting the packet on a band defined for the fail action queue, if a queue becomes available, the packet relay device moves the packet stored in the fail action queue to the empty queue; it’s noted that the shared fail action queue correspond to the saved packet holder to hold packets without empty queue assign to).


Regarding claim 10, 16, Takanori in view of Kenji further teaches that the instructions include further instructions to: NT1'-5130Page 4 of 8in response to determining a first queue of the plurality of queues with no packet stored and determining a second packet is saved in the saved packet holder, decide a flow of a head packet of the second packet to be a predetermined flow, and allocate the predetermined flow to the first queue, wherein the transmitter acquires all packets belonging to the predetermined flow from the saved packet holder and transmits all the packets belonging to the predetermined flow to the one or more processors (Kenji, [0088]-[0097], it discloses that if there is no empty queue, the packet relay devices stores the received packet in a shared fail action queue, and, in addition to outputting the packet on a band defined for the fail action queue, if a queue becomes available, the packet relay device moves the packet stored in the fail action queue to the empty queue; it’s noted that the empty queue correspond to the first queue recited in the claim); and sort, out of packets received by the receiver, a third packet belonging to the predetermined flow into the first queue (Takanori, see abstract, “a packet distributing unit 102 for distributing the received packets received from the outside to any of the processing queue 103. When the flow including the packet is specified from the header information of the received packets …”.

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.